     Case 2:20-cv-00301-ECM-SRW Document 19 Filed 07/14/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

STEVEN BYRDSONG, #194947,                  )
                                           )
       Plaintiff,                          )
                                           )
         v.                                ) CIVIL ACT. NO. 2:20-cv-301-ECM
                                           )
JEFFERSON S. DUNN, et al.,                 )
                                           )
       Defendants.                         )


                       MEMORANDUM OPINION and ORDER

       Now pending before the court is the Recommendation of the Magistrate Judge (doc.

6) which recommends that the Plaintiff’s motion for a preliminary injunction (doc. 1) be

denied as moot because the Plaintiff is no longer housed at the institution where the incident

about which he complains occurred. On June 1, 2020, the Plaintiff filed objections to the

Recommendation. (Doc. 8).

       When a party objects to a Magistrate Judge’s Report and Recommendation, the

district court must review the disputed portions de novo. 28 U.S.C. § 636(b)(1). The

district court “may accept, reject, or modify the recommended disposition; receive further

evidence; or resubmit the matter to the magistrate judge with instructions.” Fed.R.Civ.P.

72(b)(3). De novo review requires that the district court independently consider factual

issues based on the record. Jeffrey S. ex rel. Ernest S. v. State Bd. of Educ., 896 F.2d 507,

513 (11th Cir. 1990). See also United States v. Gopie, 347 F. App’x 495, 499 n.1 (11th Cir.

2009). However, objections to the Magistrate Judge’s Report and Recommendation must
      Case 2:20-cv-00301-ECM-SRW Document 19 Filed 07/14/20 Page 2 of 3



be sufficiently specific in order to warrant de novo review. See Macort v. Prem, Inc., 208

F. App’x 781, 783-85 (11th Cir. 2006). The Court has conducted a de novo review of this

matter.

       In his objection, the Plaintiff acknowledges that his request for preliminary

injunctive relief is moot because of his transfer from Kilby but states that correctional

officers can transfer to other facilities. He also asserts that it would be difficult to succeed

on a motion for preliminary injunction without discovery to show the injuries he suffered

from the use of force. (Doc. 8). Preliminary injunctive relief may not be granted based on

subjective allegations of possible harm as they are not an adequate substitute for claims of

specific, present harm or threat of a specific, future harm. Laird v. Tatum, 408 U.S. 1, 14

(1972). Moreover, the Plaintiff’s objection does not demonstrate that there exists a

reasonable expectation that the challenged violation will occur again. See Adler v. Duval

County School Bd., 112 F.3d 1475, 1477 (11th Cir. 1997) (holding that “[w]hen the threat

of future harm dissipates, the plaintiff's claims for equitable relief become moot because

the plaintiff no longer needs protection from future injury.”). To the extent the Plaintiff is

arguing that he could demonstrate a likelihood of success on the merits of his motion with

discovery, speculation about potential evidence of a past harm is insufficient to show a

substantial likelihood of success on the merits of a request for preliminary injunctive relief.

The Plaintiff presents no evidence or argument about a continuing, present injury or real

and immediate threat of repeated injury necessary to satisfy the requirements for

granting preliminary injunctive relief.
     Case 2:20-cv-00301-ECM-SRW Document 19 Filed 07/14/20 Page 3 of 3



      Upon an independent review of the file in this case and upon consideration of the

Recommendation of the Magistrate Judge, for the reasons as stated and for good cause, it

is

      ORDERED as follows:

      1.     the Plaintiff’s objections (doc. 8) are OVERRULED;

      2.     the Recommendation of the Magistrate Judge (doc. 6) is ADOPTED;

      3.     the motion for a preliminary injunction (doc. 1) is DENIED; and

      4.     this case is referred to the Magistrate Judge for further proceedings.

      DONE this 14th day of July, 2020.


                                   /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
